                                   THALER LAW
                               1   Jesse J. Thaler SBN 278463
                                   17011 Beach Blvd. Fl. 9
                               2   Huntington Beach, CA 92647
                                   Telephone: (570)470-6155
                               3   Email: jessejthaler@gmail.com
                               4   Attorney for Plaintiff
                                   Pravin O. Desai
                               5
                                                                        UNITED STATES DISTRICT COURT
                               6
                                                                       EASTERN DISTRICT OF CALIFORNIA
                               7

                               8
                                    Pravin O. Desai,                                      CASE NO.: 1:20-cv-00058-DAD-JLT
                               9                          Plaintiff,                      [Removed from Kern County Superior Court
                                                                                          Case No. BCV-19-103309]
                              10    v.
                              11    THE LINCOLN NATIONAL LIFE
                                    INSURANCE COMPANY; LINCOLN LIFE &                     STIPULATION TO CONTINUE
                              12    ANNUITY COMPANY OF NEW YORK;                          MANDATORY SCHEDULING
                                    FIRST PENN-PACIFIC LIFE INSURANCE                     CONFERENCE FOR 30 DAYS
                              13
T HALER L AW




                                    COMPANY; and DOES 1 through 25, inclusive,
               S ANT A A NA




                              14                          Defendants.
                              15

                              16
                                            This Stipulation is entered into by and between the counsel of record for plaintiff
                              17
                                   Pravin O. Desai (“Plaintiff”) and Defendants The Lincoln National Life Insurance Company,
                              18
                                   Lincoln Life and Annuity Company, and First Penn-Pacific Life Insurance Company
                              19
                                   (“Defendant ”). Plaintiff and Defendants are collectively referred to as the “Parties.”
                              20
                                            WHEREAS, Plaintiff filed the Complaint in this action on November 25, 2019 in the
                              21
                                   Superior Court of California for the County of Kern;
                              22
                                            WHEREAS, Defendant timely removed the action to United States District Court for the
                              23
                                   Eastern District of California on January 9, 2020;
                              24
                                            WHEREAS, the Court set a Scheduling) Conference for April 6, 2020 (Dkt#2);
                              25
                                            WHEREAS, the Parties have been actively engaged in settlement discussions;
                              26
                                            WHEREAS, the Parties agree that judicial economy and the interests of the Parties in
                              27
                                   avoiding unnecessary expenses and in resolving the litigation would be best served and
                              28
                                                                                     1
                                                    STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE
                                   1026894\305380586.v1
                               1   promoted by continuing the Rule 26(f) Conference currently set for April 6, 2020
                               2   approximately thirty (30) days as the parties continue settlement discussions;
                               3            WHEREAS, the Parties agree that no party will be prejudiced by a short continuance of
                               4   the Scheduling Conference;
                               5            WHEREAS, if the Parties cannot finalize a global settlement, Plaintiff intends to
                               6   immediately file a motion to remand;
                               7            NOW, THEREFORE, the Parties hereby agree and stipulate to request that the Court
                               8   continue the Scheduling Conference currently set for April 6, 2020 for approximately thirty
                               9   (30) days to May 4, 2020 or such other date that is convenient for the Court.
                              10
                                                                         THALER LAW
                              11

                              12   Dated: March 19, 2020
                              13
T HALER L AW
               S ANT A A NA




                                                                         By: _/s/ Jesse J. Thaler ________________________
                              14
                                                                                 Jesse J. Thaler,      Attorney for Plaintiff
                              15

                              16
                                                                         HINSHAW & CULBERTSON, LLP
                              17

                              18   Dated: March 19, 2020
                              19
                                                                         By: __/s/ Misty A. Murray (as authorized on 3/12/20)__
                              20
                                                                                 Misty A. Murray,      Attorney for Defendant
                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                                      2
                                                    STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE
                                   1026894\305380586.v1
                               1                                          [PROPOSED] ORDER
                               2            Based upon the stipulation of the parties, the Court ORDERS:
                               3            1.       The mandatory scheduling conference is continued to May 4, 2020 at 9:30 a.m.
                               4

                               5   IT IS SO ORDERED.

                               6       Dated:       March 19, 2020                         /s/ Jennifer L. Thurston
                                                                                     UNITED STATES MAGISTRATE JUDGE
                               7

                               8

                               9
                              10

                              11

                              12

                              13
T HALER L AW
               S ANT A A NA




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                                     3
                                                    STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE
                                   1026894\305380586.v1
